Citation Nr: 1213630	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for residuals of a gunshot wound to the right index finger, to include entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified as to the issues on appeal before the undersigned Veterans Law Judge at a hearing at the RO in October 2011.  A transcript of that hearing is associated with the claims file.

Concerning the right index finger disability, the Board notes that the RO did not adjudicate the issue of entitlement to a TDIU as part of that claim.  However, the Veteran testified at the Board hearing that he has been unemployed since June 2009 because he began receiving benefits from the Social Security Administration (SSA) at that time.  He stated that these were not disability benefits.  However, the Veteran also asserted that he could not return to work now due to his right index finger or hand.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  In such cases, a request for a TDIU is not a separate "claim" for benefits but, rather, is an attempt to obtain an appropriate disability rating, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, a TDIU should be considered together with the Veteran's claim for an increased rating for the right index finger.

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary for a fair adjudication of the Veteran's claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, there appears to be pertinent outstanding medical evidence.  The Veteran testified to VA treatment in Austin and Temple for his disabilities during the October 2011 Board hearing.  However, the most recent VA treatment records in the claims file are dated in August 2008.  As such, any outstanding records should be obtained and associated with the claims file upon remand.

Additionally, the Veteran's hearing loss and right index finger were last examined for compensation purposes in October 2008, over three years ago.  The Veteran also asserted during the Board hearing that both of his disabilities have increased in severity since that time.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see also Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment).  Therefore, after all available treatment records have been associated with the claims file, the Veteran should be scheduled for the appropriate VA examinations to determine the current severity of his bilateral hearing loss and his right index finger disability.  

Concerning the right index finger, the Board notes that this is the Veteran's dominant hand.  He contends that his right index finger is "useless" and that it is as if the finger is not there.  The Veteran testified during the Board hearing that it was recommended that his finger be amputated during service, but he declined at that time.  He also testified that his fingers on the right hand are numb, and that he also has arthritis and swelling in all of knuckles in the right hand.

The Board observes that the Veteran was notified of the evidence and information to establish service connection for right hand arthritis on a secondary basis in July 2008, along with the issues currently on appeal.  However, the issue of service connection for right hand arthritis, or arthritis of any other digits of the right hand, was not addressed in the October 2008 rating decision.  Nevertheless, in the December 2009 statement of the case (SOC), the RO discussed the October 2008 VA examiner's findings concerning arthritis in the right hand and other digits, and concluded that an evaluation was not warranted based on the evidence of record.  

The Veteran has been in receipt of a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5225 (2011), effective since the date of his initial service connection claim in 2004.  This provision states that a 10 percent rating shall be assigned for unfavorable or favorable ankylosis of the index finger of either hand.  A Note further states that the rating agency is to consider whether evaluation as amputation is warranted, and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, DC 5225.  Amputation of the index finger of the dominant hand may be assigned a rating of 10 to 30 percent, depending on the location of the amputation.  See 38 C.F.R. § 4.71a, DC 5153 (2011).

Additionally, the Board notes that the Veteran's right index finger disability is the result of a gunshot wound.  As such, the provisions of 38 C.F.R. §§ 4.56 and 4.73 (2011) concerning muscular injury or disability should also be considered upon remand.  Diagnostic Codes 5307, 5308, and 5309 concern muscle groups affecting the fingers, thumb, and/or hand, and provide for ratings from 0 to 40 percent for the dominant hand depending on the severity of disability.  A Note states that the hand is so compact that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  As such, these injuries should be rated based on limitation of motion, with a minimum rating of 10 percent.  See 38 C.F.R. § 4.73.  However, the Board notes that, as the highest available rating for amputation of the index finger is 30 percent, the Veteran cannot receive a rating in excess of 30 percent for his right index finger pursuant to the amputation rule.  See 38 C.F.R. § 4.68 (2011) (prohibiting the assignment of a combined rating for a disability of an extremity in excess of the rating for amputation at the elective level, were amputation to be performed).

Accordingly, upon remand, the VA hand examiner should identify all manifestations of the Veteran's right index finger disability, including whether an evaluation as amputation is warranted, and whether there is resulting limitation of motion of other digits or interference with overall function of the hand.  In particular, he should offer an opinion as to whether the Veteran's reported symptoms or arthritis in the other digits of the right hand, to include the thumb, are related to the right index finger disability.  The examiner should also identify the involved muscle group(s) and offer an opinion as to the severity of disability.  In addition, the examiner should offer an opinion as to whether the Veteran is unemployable for VA purposes due solely to his right index finger disability and any disabilities of the right hand that may be found to be related to such disability.

As noted above, a claim or a TDIU has been inferred from the Veteran's testimony during the October 2011 Board hearing.  See Rice, 22 Vet. App. at 453-54.  As the he has not yet been notified of the evidence and information required to establish a TDIU, such notice should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence and information required to establish entitlement to a TDIU.

2.  Obtain and associate with the claims file any VA treatment records dated since August 2008, to include the results of any audiological studies or any diagnostic studies pertaining to the right index finger or right hand.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  The examiner should record all subjective and objective manifestations of such disability, including all functional effects.

4.  After all available treatment records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his right index finger disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  The examiner should respond to the following: 

(a)  Record all subjective and objective manifestations of the right index finger disability, including all functional effects.

(b)  Would the right index finger at least as likely as not (probability of 50 percent or more) be equally well served by an amputation at the affected joint?  If so, please identify the affected joint.  Also, describe the actual remaining function of the right index finger for the acts of grasping, manipulation, etc.

(c)  Has the right index finger disability at least as likely as not affected the function of any other right fingers or thumb, or the overall function of the right hand?  In particular, please state whether it is at least as likely as not that the Veteran's reported numbness or arthritis in the other digits of the right hand, to include the thumb, are related to the right index finger disability.  In offering this opinion, all evidence should be considered, including but not limited to the opinion contained in the October 2008 VA examiner's addendum report.

(d)  Identify the muscle group or groups that are affected by the Veteran's residuals of gunshot wound to the right index finger.  Also, please state whether such disability is slight, moderate, moderately severe, or severe in nature, upon consideration of all evidence.  

(e)  Please offer an opinion whether the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his right index finger disability and any other disabilities of the right hand that are related to such disability.  Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the effects of any nonservice-connected disabilities.

(f)  In responding to each of the above questions, the examiner should provide a complete rationale or reasoning for each opinion offered.  All lay and medical evidence of record should be considered.  If a requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

5.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claims based on all lay and medical evidence of record, to include the inferred claim for a TDIU as part and parcel of the right index finger claim.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration of the increased rating issues, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examinations requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

